Appeal from an order of the Supreme Court, Chautauqua County (Frederick J. Marshall, J.), entered November 18, 2003. The order granted defendant’s motion for partial summary judgment dismissing the claim for damages “for loss of companionship and bond between horse and owner.”
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum:
Plaintiffs commenced these actions seeking to recover damages for the loss of their horses, which were electrocuted when wires belonging to defendant fell onto a fence around the property where the horses were kept. We conclude that Supreme Court properly granted defendant’s motion in each action for partial summary judgment dismissing plaintiffs’ claims for damages “for loss of companionship and bond between horse and owner.” An animal owner in New York may not recover damages for loss of companionship, which we view here as legally equivalent to emotional distress, resulting from the death of the animal (see Lewis v DiDonna, 294 AD2d 799, 801 [2002]; see also Johnson v Douglas, 289 AD2d 202 [2001]; Dabb v NYNEX Corp., 262 AD2d 1079, 1079-1080 [1999]). Present—Pigott, Jr., P.J., Pine, Kehoe, Gorski and Martoche, JJ.